           Case 3:18-cr-00465-MMC Document 106 Filed 05/20/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


                                        CRIMINAL MINUTES

Date: May 20, 2020                 Time: 2:08 – 2:14           Judge: MAXINE M. CHESNEY
                                         = 6 minutes
Case No.: 18-cr-00465-MMC- Case Name: UNITED STATES v. United Microelectronics Corporation
1                                                                  Fujian Jinhua Integrated Circuit

Attorney for Plaintiff: Laura Vartain Horn and Nic Hunter
Attorney for Defendant (UMC): Leslie Caldwell
Attorney for Defendant (Fujian Jinhua): Christine Wong and Christina Neitzey


 Deputy Clerk: Tracy Geiger                        Court Reporter: Belle Ball
 Interpreter: N/A                                  Probation Officer: N/A


                                            PROCEEDING

Status Conference – held by Zoom Webinar.

Government counsel informed the Court that some electronic discovery has been provided.


CASE CONTINUED TO: July 8, 2020 at 2:30 pm for Further Status Conference




EXCLUDABLE DELAY:
Category: Preparation of Counsel
Begins: May 20, 2020
Ends: July 8, 2020
